The defendants claimed under an assignment of the same decree made by Helme to them, junior in point of date, but proved and recorded within six months of its execution, and denied notice of the prior assignment to the plaintiff.
The only question discussed was whether the conveyance of a chose in action in trust to secure a debt was a conveyance which the act of 1820 required to be proved and registered within six months after its execution.
The object in registering mortgages and deeds of trust is to guard against fraud and deception, by giving notice of the real situation of the debtor to all who may be interested in knowing it. To that end the Legislature have declared that no mortgage or deed in trust for any estate, whether real or personal, shall be good against creditors or purchasers unless proved and registered within six months. (Act of 1820, Revisal, ch. 1037.)
(319)   The obvious intent of the act, so far as creditors and purchasers are concerned, is to give publicity to conveyances which transfer the title of property to others, when the debtor retains the possession of it and uses it as his own. It is true, generally speaking, that there cannot be such a possession of choses in action, when separated from the right, as would be so likely to deceive third persons. But it is in suppression of the mischief, and in furtherance of the remedy, to require that mortgages and deeds of trusts of choses in action should also be registered. Choses in action are rights which may give a credit to the person in whom they are vested, and a transfer of them is secret, contrary to the reputed right, might readily tend to fraud and deception. Choses in *Page 175 
action, judgments, debts, etc., are certainly included in the term personal estate. And that they come within the mischief intended to be remedied is proved by the present controversy. 2 Blackstone, 398, divides personal property into that which is in possession and that which is in action.
From the premises, I must conclude that the debt due from John Williams Co. to Helme — evidenced, the bill states, by a decree — is personal estate, and that a conveyance of it in trust must be registered according to the act of Assembly hereinbefore cited.
PER CURIAM.                        Bill dismissed with costs.
Cited: Perry v. Bank, 70 N.C. 315.
(320)